EXHIBIT 10(a)

April 4, 2012

Rohit Thukral

800 W. El Camino Real, Suite 400

Mountain View, CA 94040

 

  Re:

Separation Benefits and Release

Dear Rohit:

This letter follows up on our discussions regarding the termination of your
employment from Churchill Downs Incorporated (the “Company”). In acknowledgement
of your past efforts on behalf of the Company, this letter serves to memorialize
the Company’s offer of a separation package to you in exchange for a release of
claims (the “Agreement”). The terms of the separation package are as follows:

1. Separation Date. Your employment terminated effective March 19, 2012 (the
“Separation Date”).

2. Payment of Wages and Vacation Pay. You acknowledge that you have already
received, or will receive, regardless of the execution of this Agreement,
payment for (a) your base salary through March 31, 2012, (b) all accrued but
unused vacation pay through the Separation Date, and (c) a pro-rated bonus for
the 2012 calendar year pursuant to the Company’s Amended and Restated Incentive
Compensation Plan (1997) equal to $46,500.00, all (a-c) less all applicable
deductions and withholdings.

3. Separation Benefits. Following the execution of this Agreement and upon
expiration of the Revocation Period as defined in Paragraph 18 below, the
Company shall:

a. pay you the sum of $465,000.00, less applicable withholdings and deductions,
representing 18 months of salary. This sum will be paid to you on the date the
Revocation Period expires; and

b. pay you the sum of $47,350.00, less applicable deductions and withholdings,
in lieu of the Company making monthly COBRA payments for you. This sum will be
paid to you on the date the Revocation Period expires; and

c. pay you the sum of $8,000.00, less applicable deductions and withholdings, in
lieu of the Company providing executive outplacement services for you. This sum
will be paid to you on the date the Revocation Period expires; and



--------------------------------------------------------------------------------

Rohit Thukral

April 4, 2012

 

d. cause the restrictions on 20,859 shares of restricted stock awarded to you
pursuant to the Company’s Long Term Incentive Plan to lapse; and

e. enter into a consulting agreement with you, the form of which is attached
hereto as Exhibit A (the “Consulting Agreement”); and

f. permit you to retain for your continued personal use the company-issued
devices described on Exhibit B, subject to the provisions set forth in Paragraph
6 (“Company Devices”).

The foregoing items in Paragraph 3(a)-(f) will be collectively referred to in
this Agreement as the “Separation Benefits.” The Separation Benefits are
conditioned on your full performance of this Agreement. You acknowledge and
agree that but for you executing this Agreement, you would not be entitled to
any of the Separation Benefits. You understand and agree that you will receive
only those payments and benefits specifically stated in this Agreement, and that
you will not receive any other termination, separation, or severance payment, or
any compensation or other benefits that the Company may provide to its employees
from time to time or which the Company has provided to others at any time prior
to the date of this Agreement (including, but not limited to, outplacement
services, bonuses, or any other form of cash or non cash remuneration), except
those benefits previously provided in which you may have a vested right solely
as a consequence of your employment with the Company prior to the Separation
Date. You waive and release your rights to any such termination, separation, or
severance payments and any such other compensation, perquisites, or benefits
that you might otherwise be entitled to receive pursuant to the Company’s
policies or practice.

4. Release of Claims.

a. You understand that on behalf of yourself, your heirs, and your assigns, you
fully and forever release and discharge the Company, its current, former, and
future parents, subsidiaries, affiliates, related entities, predecessors,
successors, officers, directors, principals, partners, administrators, benefit
plans, benefit plan fiduciaries, shareholders, agents, employees, and assigns
(collectively, the “Releasees”) from any and all claims, causes of action,
liabilities, and/or obligations, in law or in equity, whether judicial or
administrative in nature, arising out of or relating in any way to your
employment with the Company, including, but not limited to, the recruitment,
offer, terms and conditions, and/or termination/separation/resignation of your
employment with the Company. You understand and agree that this Release is a
full and complete waiver and release of all claims, including, but not limited
to, claims of wrongful discharge, breach of contract, breach of the covenant of
good faith and fair dealing, violation of public policy, defamation, personal
injury, emotional distress, claims under Title VII of the 1964 Civil Rights Act,
as amended, the Age Discrimination in Employment Act , the California Fair
Employment and Housing Act, the Equal Pay Act of 1963, as amended, the
provisions of the California Labor Code, the California Industrial Welfare
Commission Wage Orders, the Americans with Disabilities Act, the Fair Labor
Standards Act, the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and any other state, federal, or local laws, regulations, provisions,
or orders relating to employment and/or employment discrimination. This Release
does not release claims that cannot be released as a matter of law, including,
but not limited to, your right to indemnification pursuant to California Labor
Code section 2802 and

 

2



--------------------------------------------------------------------------------

Rohit Thukral

April 4, 2012

 

right to file a charge with or participate in a charge by the Equal Employment
Opportunity Commission, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment, against the Company (with the understanding that any such
filing or participation does not give you the right to recover any monetary
damages against the Company; your release of claims herein bars you from
recovering such monetary relief from the Company). You acknowledge that you do
not presently believe you have suffered any work-related injury or illness. The
foregoing Release of claims shall survive any termination of or dispute under
this Agreement. This Release of claims does not extend to any obligations
incurred under this Agreement.

b. The Company fully and forever releases and discharges you, your heirs, and
your assigns from any and all claims, causes of action, liabilities, and/or
obligations, in law or in equity, whether judicial or administrative in nature,
arising out of or relating in any way to your employment with the Company,
including, but not limited to, the recruitment, offer, terms and conditions,
and/or termination/separation/resignation, of your employment with the Company.
The foregoing Release of claims shall survive any termination of or dispute
under this Agreement. This Release of claims does not extend to any obligations
incurred under this Agreement.

5. Release of Unknown Claims. Each party hereto acknowledges that it may
discover facts different from those that it now believes to be true. Each party
agrees that this release Agreement shall remain effective even if it later
discovers different facts. Each party waives all rights conferred by
Section 1542 of the California Civil Code which states as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

6. Return of Company Property. You understand and agree that you are required
to, and will within ten (10) business days of the Separation Date, return to the
Company all Company documents, information, and property, including, but not
limited to, keys, reports, files, records, software, client/customer lists, any
lists identifying prospective clients/customers of the Company, vendor-related
information, manuals, financial statements, computer documentation, and
instruction manuals, and any and all copies thereof, as well as any Company
equipment that you have in your possession or under your control. This
obligation includes returning the Company Devices once you have removed your
personal files from those devices, although the Company must return those
devices to you after it has permanently deleted all Company proprietary and
confidential information from those devices, and in no event later than seven
(7) business days of their receipt.

7. Non-Assignment of Claims. You represent and warrant that you are the sole
owner of all claims relating to your employment with the Company or the
cessation thereof, and that you have not assigned or transferred any claims
relating to your employment or the cessation thereof to any other person or
entity. You understand and agree that this Agreement shall not be construed at
any time as an admission of liability or wrongdoing by either yourself, the
Company, or the Releasees.

 

3



--------------------------------------------------------------------------------

Rohit Thukral

April 4, 2012

 

8. Covenants.

a. Proprietary and Confidential Information. You acknowledge that due to the
position you have occupied and the responsibilities you have had with the
Company, you have received confidential information concerning the Company
including, but not limited to, the Company’s procedures, customers, prospective
customers, sales, prices, and contracts. You hereby promise and agree that,
unless compelled by legal process, you will not disclose to others and will keep
confidential all trade secret information (as defined by the Uniform Trade
Secrets Act or as defined under any other statute, case, decision, or
regulation, which ever provides greater protection to the Company) and/or
proprietary, competitively sensitive, or confidential information you have
received while employed by the Company concerning the Company including, but not
limited to, the Company’s business plans and analysis, customer and prospect
lists, marketing plans and strategies, research and development data, buying
practices, human resource information and personnel files, financial data,
operational data, methods, techniques, technical data, know-how, innovations,
computer programs, and un-patented inventions; and information about the
business affairs of third parties (including, but not limited to, clients) that
such third parties provide to Company in confidence. You agree that a violation
by you of the foregoing obligation to maintain the confidentiality of such
information will constitute a material breach of this Agreement. Should you be
required by applicable legal process to disclose any such information, you will
immediately notify the Company so that the Company can take whatever
precautionary measures it deems necessary to protect itself.

b. Non-Solicitation of Employees and Customers. Consistent with the offer letter
by and between you and the Company dated May 20, 2009, you agree that, for a
period of two (2) years following the Separation Date, you will not, without the
prior written approval of the Company, directly or indirectly, through any
individual or entity, solicit, entice, or induce any employee of the Company to
cease his or her employment with the Company, and you will not approach any such
employee for any such purpose or authorize the taking of any such action by any
other individual or entity. You also agree that you will not, without the prior
written approval of the Company, utilize the Company’s trade secret and/or
proprietary, competitively sensitive, or confidential information, directly or
indirectly, through any other individual or entity, to solicit, entice, or
induce any business from any of the Company’s customers (including actively
sought prospective customers) or suppliers/vendors for purposes of having them
sever their relationship with the Company.

c. No Further Communications with Company. You agree that you will not directly
or indirectly, through any individual or entity, contact or communicate (either
orally, by letter, email, or by any other means) with the Company and/or any of
its officers, directors, and/or employees, to in any way harass, intimidate, or
coerce any of them with respect to any matter(s) arising from or related to the
recruitment, offer, terms and conditions, and/or
termination/separation/resignation of your employment with the Company, and/or
with respect to the terms of this Agreement.

d. Remedies for Breach of Covenants. You understand and agree that if, at any
time, a violation of any term of this Agreement is asserted by the Company, the
Company shall have the right to seek all available relief, including, but not
limited to, the right to seek injunctive relief and/or assert a claim(s) for
damages, from any court of competent jurisdiction.

 

4



--------------------------------------------------------------------------------

Rohit Thukral

April 4, 2012

 

9. No Prior Claims. You represent that you have not filed any complaints,
claims, or actions against the Company, its officers, agents, directors,
supervisors, employees, or representatives with any state, federal, or local
agency or court for any alleged liability, unpaid wages, back or front pay,
damages, overtime, bonus, commissions, restitution, vacation pay, severance
payments, interest, penalties, costs, or attorneys’ fees, which in any way arise
from or are related or in any manner incidental to the matters encompassed in
the Agreement, your employment with the Company and/or the cessation of that
employment, and that you will not do so at any time hereafter. Additionally, you
represent that if any agency or court assumes jurisdiction over any such
complaint, claim, or action against the Company or any of its present or future
subsidiaries, parent company(s), successors-in-interest, or any of these
entities’ officers, agents, directors, principals, partners, supervisors,
employees, or representatives which was filed by or on behalf of yourself, you
will direct that agency or court to withdraw from or dismiss with prejudice the
matter.

10. Prior Agreements. You understand and agree that this Agreement supersedes
and replaces all previous agreements between you and the Company (collectively,
“Prior Agreements”), whether express or implied, oral or written, except that
(1) the obligations set forth in Employee Innovation Agreement between you and
the Company dated May 28, 2008 (“Innovation Agreement”) are continuing and,
except as specifically provided below in this Paragraph, nothing in this
Agreement is intended to modify, amend, cancel, or supersede the provisions
contained in that agreement, and (2) this Agreement does not affect your
eligibility for any employee benefits for which you may continue to be eligible
as a former employee, pursuant to the terms of the employee benefits plans in
which you have participated in the past as provided herein. Other than the two
exceptions noted in the preceding sentence, you understand that all Prior
Agreements are terminated and that neither you nor the Company nor the Releasees
have any continuing rights or obligations under any such agreement. To the
extent required by applicable law, the Innovation Agreement shall be hereby
amended to add the following thereto: Employee (as defined in the Innovation
Agreement) has been notified and understands that the provisions of Sections 1
and 3 of the Innovation Agreement do not apply to any Assigned Invention (as
defined in the Innovation Agreement) that qualifies fully under the provisions
of Section 2870 of the California Labor Code, a copy of which is attached hereto
as Exhibit C.

11. Entire Agreement. You acknowledge and agree that no promises or
representations were made to you which do not appear in this Agreement, and that
subject to the two exceptions set forth in Paragraph 10, this Agreement and the
Consulting Agreement contain the entire agreement between you and the Company on
the subject matters covered in such agreement. You acknowledge and agree that
you enter into this Agreement based upon your own judgment and not in reliance
upon any representations or promises made by the Company or anyone acting on
behalf of the Company, other than those contained within this Agreement. You
further agree that if any of the facts or matters upon which you now rely in
making this Agreement hereafter prove to be otherwise, this Agreement will
nonetheless remain in full force and effect.

12. Modifications to Agreement. You acknowledge that any modifications to this
Agreement must be in writing and signed by you and an authorized representative
of the Company to be binding.

 

5



--------------------------------------------------------------------------------

Rohit Thukral

April 4, 2012

 

13. Review of Agreement by Attorney. You acknowledge that you have discussed
this Agreement with your attorney, that you carefully read and fully understand
this entire Agreement prior to signing, and that you are voluntarily entering
into this Agreement.

14. Severability. If any provision of this Agreement, other than those contained
in Paragraphs 4 and 5, is held to be invalid, such invalidity shall not affect
other provisions which can be given effect without the invalid provision, and,
to this end, the provisions of this Agreement are deemed severable.

15. Interpretation of this Agreement. For purposes of interpreting or construing
any of the provisions of this Agreement, neither party shall be deemed to be the
drafter of this Agreement. This Agreement shall be interpreted in accordance
with its fair meaning, and not strictly for or against either party. Paragraph
headings used in this Agreement are for convenience only and shall not be used
to construe the meaning or intent or be deemed to be part of this Agreement.

16. Resolution of Disputes; Governing Law. Except as otherwise provided in
Paragraph 8, you and the Company agree that any controversy or claim arising out
of or relating to this Agreement or the breach thereof shall be settled by
arbitration administered by the American Arbitration Association in accordance
with its Commercial Arbitration Rules then in effect. Venue for any arbitration
pursuant to this Agreement will lie in San Jose, California. Any award entered
by the arbitrator(s) shall be final, binding, and nonappealable, and judgment
may be entered thereon by either party in accordance with applicable law in any
court of competent jurisdiction. This arbitration provision shall be
specifically enforceable. This Agreement shall be construed in accordance with,
and governed by, the laws of the State of California. THE PARTIES TO THE
ARBITRATION SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH
ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES
AND EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES
AND COSTS TO THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW.

17. Execution of Agreement. This Agreement may be executed in counterparts and
electronic signatures shall be construed to be the same as an original signature
for purposes of this Agreement. Further, all such counterparts shall constitute
one instrument binding on the parties in accordance therewith.

18. Consideration and Revocation of Agreement. You acknowledge that this
Agreement was initially presented to you on March 16, 2012, and that a revised
Agreement with materially different terms was initially presented to you on
March 22, 2012. You understand that you are entitled to have twenty-one
(21) days from March 22, 2012, to consider the Agreement. You also acknowledge
and understand that if you sign this Agreement before expiration of the
twenty-one day consideration period, you voluntarily waive any remaining
consideration period. You also acknowledge and understand that you have seven
(7) days following the signing of this Agreement to revoke it in writing (the
“Revocation Period”). You also acknowledge and understand that this Agreement
will not become effective or enforceable and that you will not receive any of
Separation Benefits until the Revocation Period has expired and you have not
revoked the Agreement in writing. You also acknowledge and understand that

 

6



--------------------------------------------------------------------------------

Rohit Thukral

April 4, 2012

 

any revocation of this Agreement by you must be made in writing and delivered to
the Company, attention Charles G. Kenyon, SVP of Human Resources, 700 Central
Avenue Louisville, Kentucky, 40208, within the seven (7) day period.

19. Section 409A. Notwithstanding the foregoing, to the extent required in order
to avoid accelerated taxation and/or tax penalties under Code Section 409A and
the rules and regulations thereunder (“Section 409A”), if you are a “specified
employee” (as defined under Section 409A) as of the date of your “separation
from service” (as defined under Section 409A) from the Company, then any payment
of benefits scheduled to be paid by the Company to you during the first six
(6) month period following the date of a termination of employment hereunder
shall not be paid until the earlier of (a) the expiration of the six (6) month
period measured from the date of your “separation from service” and (b) the date
of your death. All payments and benefits that are delayed pursuant to the
immediately preceding sentence shall be paid to you in a lump sum as soon as
practicable following the expiration of such period (or if earlier, upon your
death) but in no event later than thirty (30) days following such period. To the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A, no amount or benefit that is payable upon a termination of
employment or services from the Company shall be payable unless such termination
also meets the requirements of a “separation from service” under Section 409A.
In addition, the parties shall cooperate fully with one another to ensure
compliance with Section 409A, including, without limitation, adopting amendments
to arrangements subject to Section 409A and operating such arrangements in
compliance with Section 409A.

 

Sincerely,

/s/ Charles G. Kenyon, 4/10/12

Charles G. Kenyon

Senior Vice President, Human Resources

Churchill Downs Incorporated

ACCEPTANCE OF SEPARATION BENEFITS AND RELEASE

I have read the foregoing Agreement carefully and understand and agree to the
terms and conditions contained herein. No promises or representations apart from
those specifically contained in the Agreement have been made to me by anyone. I
sign this Agreement voluntarily and freely, in duplicate, with the understanding
that one counterpart will be retained by Churchill Downs Incorporated and the
other counterpart will be retained by me. I have obtained independent legal
advice regarding the matters contained in this Agreement.

 

Dated: April 9, 2012

 

  /s/ Rohit Thukral

 

  Rohit Thukral

 

7



--------------------------------------------------------------------------------

Rohit Thukral

April 4, 2012

 

Exhibit A

Consulting Agreement

 

8



--------------------------------------------------------------------------------

Rohit Thukral

April 4, 2012

 

Exhibit B

Company Devices

 

  1)

Apple iPad; serial Number GB028AZSA90

 

  2)

Apple iPhone 4S; serial Number C39GMAPXDTDC

 

9



--------------------------------------------------------------------------------

Rohit Thukral

April 4, 2012

 

Exhibit C

California Labor Code Section 2870

ANY PROVISION IN AN EMPLOYMENT AGREEMENT WHICH PROVIDES THAT AN EMPLOYEE SHALL
ASSIGN, OR OFFER TO ASSIGN, ANY OF HIS OR HER RIGHTS IN AN INVENTION TO HIS OR
HER EMPLOYER SHALL NOT APPLY TO AN INVENTION THAT THE EMPLOYEE DEVELOPED
ENTIRELY ON HIS OR HER OWN TIME WITHOUT USING THE EMPLOYER’S EQUIPMENT,
SUPPLIES, FACILITIES, OR TRADE SECRET INFORMATION EXCEPT FOR THOSE INVENTIONS
THAT EITHER: (1) RELATE AT THE TIME OF CONCEPTION OR REDUCTION TO PRACTICE OF
THE INVENTION TO THE EMPLOYER’S BUSINESS, OR ACTUAL OR DEMONSTRABLY ANTICIPATED
RESEARCH OR DEVELOPMENT OF THE EMPLOYER; OR (2) RESULT FROM ANY WORK PERFORMED
BY THE EMPLOYEE FOR THE EMPLOYER. TO THE EXTENT A PROVISION IN AN EMPLOYMENT
AGREEMENT PURPORTS TO REQUIRE AN EMPLOYEE TO ASSIGN AN INVENTION OTHERWISE
EXCLUDED FROM BEING REQUIRED TO BE ASSIGNED UNDER CALIFORNIA LABOR CODE
SECTION 2870(a), THE PROVISION IS AGAINST THE PUBLIC POLICY OF THIS STATE AND IS
UNENFORCEABLE.

 

10



--------------------------------------------------------------------------------

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is between Rohit Thukral (“Consultant”)
and Churchill Downs Incorporated, (“Company”) (each referred to individually as
a “Party,” or collectively as the “Parties”). The Company desires to retain
Consultant as an independent contractor to perform consulting services for the
Company, and Consultant is willing to perform such services, on the terms
described below. In consideration of the mutual promises contained herein, the
Parties agree as follows:

Section 1. Payments and Consideration.

1. In consideration for Consultant’s agreement to perform the services described
herein and abide by other obligations provided for below, Company will pay
Consultant a total gross consulting retainer of $155,000.00 (“Consulting
Retainer”) payable, in full, within thirty (30) days of receiving an invoice
from Consultant via email to the Company’s Senior Vice President, Human
Resources. The consulting payments provided for in this Section will be reported
via IRS form 1099.

Section 2. Consulting Agreement.

2.1. Consultant agrees to remain available to Company by telephone, solely at
Company’s request, during regular business hours from April 1, 2012 (“Effective
Date”) to March 31, 2013 (the “Consulting Period”) for purposes of providing
consultation on business matters that were within the scope of Consultant’s
previous employment with Company and regarding issues concerning client and
employee retention, client satisfaction, workforce stability, and competitive
opportunities that Consultant knows are of interest to the Company (“Consulting
Matters”). Consultant will provide such consulting services to the Company
during the Consulting Period as may be requested from him from time to time by
the Company’s officers. Unless otherwise mutually agreed, these consulting
services will not exceed 20 hours per month.

2.2. Separate and apart from the foregoing consulting services, Consultant
agrees to cooperate with the Company in the handling or defense of any legal
claims or disputes related to his past association with the Company. Consultant
will make himself reasonably available to Company in connection with any pending
or threatened claims or charges against Company, will provide information
requested by Company in a truthful and complete manner without the need for
subpoena, and will, upon reasonable notice, attend any legal proceeding at which
his presence is needed by Company without the need for subpoena; provided,
however, that the Parties will cooperate in an effort to avoid scheduling
conflicts and Company will assist Consultant in bringing any conflicting
obligations to the attention of the applicable court in an effort to accommodate
same. Company shall reimburse Consultant’s travel and incidental expenses if
incurred in connection with the provision of services or duties under this
Agreement.

2.4. Company and Consultant intend that the relationship created by Section 2 of
this contract be that of service recipient and independent contractor. In this
regard, Consultant shall possess the right to control and direct the performance
and details of all services performed under this contract, and Company has no
right to direct or control Consultant in the means or methods of performance of
any such services so long as such services comply with the basic requirements
set forth in this Agreement. Consultant agrees to furnish (or reimburse Company
for) all tools and materials

 

Consulting Agreement – Page 1 of 5



--------------------------------------------------------------------------------

necessary to accomplish this Agreement. Consultant does not have any authority
to bind the Company as an agent. None of the benefits, if any, provided by
Company to its employees shall be available to Consultant as a contractor or
arising from his consulting services to the Company under this Agreement. For
all purposes, including but not limited to the Federal Insurance Contributions
Act, the Social Security Act, the Federal Unemployment Tax Act, income tax
withholding, and any and all other federal, state and local laws, rules and
regulations, Consultant shall be treated as an independent contractor and not as
a partner, joint venture, corporate affiliate, subsidiary, parent, or employee
of Company. Consultant will bear sole responsibility for payment of any taxes
and filing of any tax returns or reports applicable to the Consulting Retainer
and Completion Payment.

Section 3. Protective Covenants and Nondisclosure.

3.1 The Parties agree that the foregoing agreements give rise to the need for
the protective covenants and restrictions provided for below.

 

  a.

Definitions. “Confidential Information” refers to an item of information, or a
compilation of information, in any form (tangible or intangible), related to the
Company’s business that the Company will share with Consultant during the
Consulting Period with the understanding that such information not be disclosed
to others or used by Consultant except as authorized by the Company.
Confidential Information will not lose its protected status under this Agreement
if it becomes generally known to the public or to other persons through improper
means such as the unauthorized use or disclosure of the information by
Consultant or another person. Confidential Information includes, but is not
limited to: (a) Company’s business plans and analysis, customer and prospect
lists, marketing plans and strategies, research and development data, buying
practices, human resource information and personnel files, financial data,
operational data, methods, techniques, technical data, know-how, innovations,
computer programs, and un-patented inventions; (b) trade secrets; and
(c) information about the business affairs of third parties (including, but not
limited to, clients) that such third parties provide to Company in confidence
and that the Company expressly discloses to the Consultant during the Consulting
Period. Company’s confidential exchange of information with a third party for
business purposes will not remove it from protection under this Agreement.

 

  b.

Handling of Proprietary Items. All Confidential Information shall remain the
exclusive property of Company at all times; such materials shall, together with
all copies thereof, be returned and delivered to Company by Consultant
immediately without demand, upon the termination of the Consulting Period, and
shall be returned at a prior time if Company so demands.

 

  c.

Restriction on Disclosure of Information. Consultant agrees that he or she will
not use or disclose any Confidential Information during the Consulting Period
and following the termination of same for the benefit of any person or entity
other than the Company unless expressly authorized to do so by the Company or
compelled to do so by law through court order, legally binding subpoena, or
comparable requirement. In the event disclosure is compelled by law, Consultant
will give Company written notice as soon as possible under the circumstances and
will take all steps reasonably available to him to protect against unnecessary
disclosure.

 

Consulting Agreement – Page 2 of 5



--------------------------------------------------------------------------------

3.2 Protective Covenants. Consultant agrees that the following covenants are
reasonable and necessary agreements for the protection of the Company’s business
interests.

 

  a.

Conflicting Obligations. Consultant represents and warrants that Consultant has
no agreements, relationships, or commitments to any other person or entity that
conflict with the provisions of this Agreement, Consultant’s obligations to the
Company under this Agreement, and/or Consultant’s ability to perform the
Services. Consultant will not enter into any such conflicting agreement during
the term of this Agreement.

 

  b.

Restriction on Provision of Duties to Competitors Related to the Consulting
Matters. Consultant agrees that, during the period beginning on the Effective
Date and ending on September 30, 2012, Consultant will not provide services
(whether as an employee, independent contractor, or consultant) related to the
Consulting Matters to any person or entity with regard to conducting Advanced
Deposit Wagering for patrons residing in the United States of America.
Consultant agrees that, during the period beginning on October 1, 2012 and
ending on March 31, 2013, Consultant will not provide services (whether as an
employee, independent contractor, or consultant) related to the Consulting
Matters to the named competitors of the Company’s Advance Deposit Wagering
business listed in Exhibit A with regard to conducting Advanced Deposit Wagering
for patrons residing in the United States of America. For purposes of this
Agreement, “Advanced Deposit Wagering” shall mean the facilitation of tote-based
pari-mutuel wagers on horseracing from patrons holding an account with such
entity for such purpose. This restriction shall not extend to the parent
companies or affiliates of any Advanced Deposit Wagering operators, provided
that Consultant is not providing any services related to the Consulting Matters
with regard to Advanced Deposit Wagering for patrons residing in the United
States of America.

Section 4. General.

4.1. Remedies. In any court action at law or equity that is brought by one of
the Parties to this Agreement to enforce or interpret the provisions of this
Agreement, the prevailing Party will be entitled to recover its or his
reasonable attorneys’ fees and costs, in addition to any other relief to which
that Party may be entitled. In the event of breach or threatened breach by
Consultant of any provision of Section 3 (including its subparts), Company shall
be entitled to request (i) injunctive relief by temporary restraining order,
temporary injunction, and/or permanent injunction, and (ii) any other legal and
equitable relief to which it may be entitled, including any and all monetary
damages which Company may incur as a result of said breach or threatened breach.
An agreed amount for the bond to be posted is Ten Thousand Dollars ($10,000.00)
in the event a Court enters an injunction sought by Company.

4.2. Severability. If any provision contained in this Agreement is determined to
be void, illegal, or unenforceable, in whole or in part, then the other
provisions contained herein shall remain in full force and effect as if the
provision that was determined to be void, illegal, or unenforceable had not been
contained herein. If the restrictions provided for in this Agreement are deemed
unenforceable as written, the Parties expressly authorize the court to revise,
delete, modify, or add to the restrictions contained in this Agreement to the
extent necessary to enforce the intent of the parties and to provide Company’s
goodwill, Confidential Information, and other business interests with effective
protection.

 

Consulting Agreement – Page 3 of 5



--------------------------------------------------------------------------------

4.3. Waiver, Modification, and Integration. This Agreement constitutes the
entire agreement and understanding between the Parties with respect to the
subject matter herein and supersedes all prior written and oral agreements,
discussions, or representations between the Parties. Consultant represents and
warrants that he is not relying on any statement or representation not contained
in this Agreement. No modification of or amendment to this Agreement, nor any
waiver of any rights under this Agreement, will be effective unless in a writing
signed by the Parties. Waiver by the Company of a breach of any provision of
this Agreement will not operate as a waiver of any other or subsequent breach.

4.4 Governing Law; Consent to Personal Jurisdiction. This Agreement shall be
governed by the laws of the Commonwealth of Kentucky, without regard to the
conflicts of law provisions of any jurisdiction. To the extent that any lawsuit
is permitted under this Agreement, the Parties hereby expressly consent to the
personal and exclusive jurisdiction and venue of the state and federal courts
located in Kentucky.

 

ACCEPTED AND AGREED:

     

COMPANY:

   

CONSULTANT:

CHURCHILL DOWNS INCORPORATED

   

ROHIT THUKRAL

  /s/ Charles G. Kenyon

   

  /s/ Rohit Thukral

Name:

 

  Charles G. Kenyon

     

Title:

 

  SVP HR

   

Date:

 

  April 9, 2012

Date:

 

  April 10, 2012

         

Address for Notice:

Address for Notice:

700 Central Avenue

Louisville, KY 40208

   

Such address as shall most currently appear in the records of the Company

 

Consulting Agreement – Page 4 of 5



--------------------------------------------------------------------------------

Exhibit A

Advance Deposit Wagering Operators

 

  1)

TVG.com

 

  2)

Xpressbet.com

 

Consulting Agreement – Page 5 of 5